Title: To James Madison from George W. Erving, 11 July 1814
From: Erving, George W.
To: Madison, James


        
          Private
          Dear Sir
          Paris July 11th. 1814
        
        Amongst the various changes produced, & to be produced in Europe, by the abdication of the emperor Napoleon, I presume that the actual transactions in Spain, & the future fate of that country, may be considered as peculiarly, & most immediately interesting, to the United States: The english papers relate most of the important occurrences, but in what is speculative, I observe that they do not cease to be influenced by an intemperate hatred to the french party in that country, as well as by partiality to that of the Cortes, under whose government England enjoyed her greatest influence in spain, and by resentment at the loss of that influence which they seem to consider as rightfully belonging to her under the king, as under the Cortes: this is not a tranquilizing course, nor indeed can we suppose that it will be the policy of the british government, to apply sedatives in the affairs of spain, more than to endeavour to extinguish the various combustible materials which exist in other parts of Europe when they may take fire. The present government of France on the contrary, using all its efforts to maintain peace every where, has manifested the most earnest solicitude with respect to that of spain; thus it has interested itself in behalf of the followers of king Joseph; it must necessarily dread a great convulsion in that country, but perhaps it dreads still more the moral effect to be produced in France by the retrograde system of Ferdinand; for unhappily the alarms of that kind which commenced here with the restoration, have not been dissipated (to say the least) in the course of domestick proceedings, & they may have been encouraged by what has been done in other places. This is not the only case in which french & british policy tend contrary ways; but I refrain from entering on those affairs.
        Perhaps there is no man so conspicuous as Ferdinand the 7th. whose character has been less ascertained; he has therefore been considered in points of view entirely opposite by persons equally dispas⟨sio⟩nate, & the expectations which have been formed of his administration have differred

in the same degree; he has now confounded the judgements of all, even of those who expected nothing from his wisdom, for they did not count on his energy: To whatever extent nature may have favored him, certainly education had added but little to his faculties previous to his leaving spain, but I have been assured by Mr Laforet (who has had the best means of being acquainted with him) that the whole time of his seclusion has been passed in useful studies, that he returned considerably instructed & enlightened, & having the most liberal & just views as to the governmt of his country—“to place it upon a par with the knowledge of the age”; the language of Napoleon, now adopted by his imitators: If this be so, under what strange infatuation, or by what perverse counsels is this so hopeful prince now acting? Can the least expectation be entertained that the colonies will submi⟨t⟩ to his leaden sway of ignorance & bigotry? Or is it even probable that the several provinces of the peninsula can be held together under such a system—tho’ it is true that the great mass of the people in spain is well formed to such a system, yet it is also true that there is a great mass of light in that nation; that this has been very industriously ramified, & has taken very fast hold of men’s minds during the absence of Ferdinand; there are the doubts which may very reasonably be agitated as to the legitimacy of his title to the throne, founded as his claim is upon the forced abdication of his father; what occasion can be more favorable for the separation of Catalonia & those other Pyrennean provinces in which the spirit of independence has never been entirely extinguished? Under such circumstances, to hold the helm, woud seem to require something more than obstinacy, a vigor of genius which Ferdinand is not possessed of; it is to feared that neither the images of the saints, nor the preaching of the monks, nor the imprecations of the inquisitors on board, can save him from shipwreck: He has proscribed the followers of Joseph, the best friends of his royalty; he has proscribed the Cortes & its adherents; by this double operation turning against himself all the great talents, & most of the virtue of the country; he might easily have united the whole of them round his throne under a system of government acceptable to all; he now trades in defiance of the principles of all, indeed of all reason, on the stock of popular enthusiasm only; at best a fluctuating capital, uncertain & unsolid in proportion as a people is ignorant, & therefore in spain a most desperate dependence.
        Amongst the followers of king Joseph I have found here several of my former friends, & through them have become acquainted with others of that party; these are mostly men who have acted under sincere impressions that a french regime was the only remedy for the deep rooted evils of their country, & tho’ now reduced to comparative misery, the accounts which they continually receive from their friends & relations, (for here are husbands without their wives, fathers without their children, & children

without their parents) are such as altogether to discourage not merely the hope, but the desire of returning; & to leave them to regret that they were born spaniards. It seems to them as tho’ the course pursuing in that country were intended to drive men back into the darkness of the 14t century; the monks who are every where preaching against philosophy & in favor of the divine rights of ignorance, have in some places excited the people to such a degree, that they have made bonfires of whatever books & manuscripts they have laid their hands on: the letters which arrive here from Madrid cannot be very distinct on such matters, they intimate more than they express, & withal leave us room to conclude that much opposition may be expected: one Mina (there are two of that name) who commands 12.000 men in Navarre is supposed to be disaffected, & there is considerable fermentation in the south. As to Mina I heard long since that under the patronage of the English he hoped to be king of Navarre, he served with them to the last, & indeed is allowed to be the best of the spanish generals; nothing is more natural than that he shoud make the public discontent subserve his ambition, that his party shoud increase, & that others shoud follow his Example. Some new facts with respect to the abdication of Charles the 4t have been stated to me, which if correct, certainly strengthen the probability of his putting in his claim to be restored; his wife, who yet lives, will not fail to urge him to this course, & whe⟨n⟩ he takes it he will doubtless carry with him all the influence of the pope, (in whose favor he stands high) an influence which under the present system must needs gain ground daily. When I was at Rome I waited upon their majesties, & had a long conversation with the Prince of peace; what is now told me accords with the observations which I was then able to make, hence I have less difficulty in beleiving that Charles may reassume his throne, (on terms) and Ferdinand die in a cloister if not on a scaffold.
        This you will think Sir to be a bold speculation in a case full of difficulties, & particularly since in the actual course of proceedings we see not any direct opposition to the sovereign will of the king; but I found it on these principles, which at least are certain: The spanish nation is not prepared to be saddled with the old despotism in church & state, or with either of them, but on the contrary, it has been ⟨infus⟩ed with liberal principles of all kinds, & has acquired a taste for liberty & self government which demands great concessions on the part of the king: Ferdinand has ceased to flatter it with the hope of any sort of constitution; on the contrary, the most despotick character marks all his measures; he has thus disappointed the expectations, & of course lost the affections, of all the men of sense & virtue in the country: He has not a genius or a vigor of character to carry on with success such a system against its natural obstacles, much less at the present period, & under the actual circumstances of Spain: and lastly, the hope of retaining the colonies, an object in which all classes of people in

spain are interested, is in an entirely opposite course to that which he is pursuing.
        I have been led Sir to take the liberty of writing to you on these affairs, not by the ancient interest which I have felt in the spanish revolution, & the attention which that has kept alive to whatever has proceeded from it, but by the very extraordinary circumstances of the present epoch, joined to what I have learnt in my late intercourse with spaniards, altogether producing a thorough persuasion, that the present state of things in spain cannot be permanent, & that we are yet to wait for the final result: And it has appeared to me even a duty to offer this opinion to you & the view of the subject on which I found it, since by a late letter from my most intimate friend in spain, one of the principal personages in that country, one who has always been devoted to Ferdinand, & who is now near his person, I clearly perceive that a very resentful spirit exists there with regard to the United States, that we are considered as having been very instrumental in Exciting & now are in maintaining the disaffection of the colonies, that a great deal is expected from us in restoring order in that quarter, and finally that no harmonious intercourse between us & spain can be established ’till that object Shall be effected. With the most perfect respect Dear Sir Your very faithful & obedient Servant
        
          George W Erving
        
      